DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170219859 A1 (Christophy; Miguel C. et al.)

    PNG
    media_image1.png
    378
    385
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    321
    336
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    382
    502
    media_image3.png
    Greyscale

Per claims 1 and 20, Christophy a switchable viewing angle display module [14], comprising a viewing angle switching panel [90] and a liquid crystal display panel [46, see paragraph 0035], wherein the viewing angle switching panel is disposed on a light-emitting side of the liquid crystal display panel [see backlight panel 42 and figure 6]; and the viewing angle switching panel 5comprises: a first substrate [102] and a second substrate [92]; a dye liquid crystal layer disposed between the first substrate and the second substrate [96, see paragraph 0054]; and a drive electrode layer disposed on a side of the first substrate and/or a side of the second substrate facing the dye liquid crystal layer [100,94], wherein the drive electrode layer comprises a 10plurality of drive electrodes arranged sequentially along a first direction [see electrodes 100, figure 9, and paragraph 0055, first direction is the horizontal direction], an interval of a preset length is set between two adjacent ones of the plurality of drive electrodes [inherent], and the first direction is parallel to a light-emitting surface of the switchable viewing angle display module [as the electrode are formed on the substrate surface they are inherently surface]; wherein the switchable viewing angle display module further comprises a driver circuit [26], wherein the driver circuit is electrically connected to the plurality of drive electrodes [26, see paragraph 0053], 15respectively and is configured to provide sequentially increasing drive voltages to the plurality of drive electrodes arranged sequentially along the first direction [see paragraph 0055, “Some or all of display 14 may be covered with angle-of-view adjustment structures and the angle-of-view adjustment structures may all be controlled together or may have individually controlled portions. With one illustrative configuration, the entire surface of display 14 may be covered with an angle-of-view adjustment layer using an electrode pattern of the type shown by illustrative electrode pattern 100 of FIG. 8. With this arrangement, all of the fingers 100F in electrode 100 may be controlled together using a single applied voltage V. If desired, different portions of display 14 may be covered with individually controlled sets of fingers 100F. As shown in FIG. 9, for example, display 14 may be provided with angle-of-view adjustment structures that include first electrode 100-1, which is controlled by voltage V1, second electrode 100-2 that is controlled by voltage V2, third electrode 100-3 that is controlled by voltage V3, and fourth electrode 100-4 that is controlled by voltage V4. Any suitable level of granularity may be used in forming electrode structures for angle-of-view adjustment structures 90. For example, display 14 may be divided into 2-20, more than 2, more than 4, more than 10, or less than 100 individually controllable regions each of which can have a normal or restricted angle-of-view depending on the control signals supplied to the electrodes in those regions by control circuitry 26. The use of four individually controlled sets of electrode fingers 100F in the example of FIG. 9 is merely illustrative.]”
Per claim 9, Christophy teaches the switchable viewing angle display module of claim 1, the driver circuit is disposed on the viewing angle switching panel [see driver 62a]; or the switchable viewing angle display module further comprises a flexible circuit board, the 10flexible circuit board is bound to the viewing angle switching panel and/or the liquid crystal display panel, and the driver circuit is disposed on the flexible circuit board [see driver 62b].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170219859 A1 (Christophy; Miguel C. et al.)
Per claim 10, Christophy teaches the switchable viewing angle display module of claim 1, wherein the viewing angle switching panel further comprises a common electrode layer disposed on a side of the second substrate and/or a side of the first substrate facing the dye liquid crystal layer [94].  Christophy lacks, but common knowledge teaches, 15the common electrode layer comprises a plurality of common electrodes arranged sequentially along the first direction, and vertical projections of the plurality of common electrodes on a plane where the drive electrode layer is located at least partially overlap the plurality of drive electrodes in a one-to-one correspondence. Improved field control would have been an expected benefit.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 12, Christophy teaches the switchable viewing angle display module of claim 1.  Christophy lacks, but common knowledge teaches, a plurality of drive 30cycles, wherein in two adjacent ones of the plurality of drive cycles, a drive voltage in one cycle of the two adjacent cycles provided by the driver circuit has a same magnitude with and has a polarity opposite to a drive voltage in another cycle of the two adjacent cycles provided by the33BY22EX0102FBPE-US English translation of 2021116737874driver circuit.  Improved resolution and reduced optical noise would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  

Allowable Subject Matter
Claims 13-19 are allowed.
Claims 2-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Per claim 2, Christophy the switchable viewing angle display module of claim 1.  The prior art in combination with the limitations of claim 1 does not teach the driver circuit comprises a plurality of voltage dividing units, and each of the plurality of voltage dividing units comprises a first voltage dividing input terminal, a second voltage dividing input terminal, and a 20voltage dividing output terminal; wherein among each of the plurality of voltage dividing units, a first voltage dividing input terminal receives a first voltage signal, a second voltage dividing input terminal receives a second voltage signal, and voltage dividing output terminals are electrically connected to the plurality of drive electrodes in a one-to-one correspondence; and voltage dividing ratios of 25voltage dividing output terminals of the plurality of voltage dividing units are different.
Per claim 11, Christophy teaches the switchable viewing angle display module of claim 1.  The prior art in combination with the limitations above does not teach a first alignment layer is 20further disposed on a side of the first substrate facing the dye liquid crystal layer, and a second alignment layer is further disposed on a side of the second substrate facing the dye liquid crystal layer; and wherein a vertical projection region of each of the plurality of drive electrodes on the first alignment layer or a vertical projection region of each of the plurality of drive electrodes on the 25second alignment layer is an electrode alignment region, and a vertical projection area of the interval on the first alignment layer or a vertical projection area of the interval on the second alignment layer is an interval alignment region, and an alignment direction of the electrode alignment region is perpendicular to an alignment direction of the interval alignment region.  
	Per claim 13, the prior art teaches a switchable viewing angle display module, comprising a viewing angle switching panel and a liquid crystal display panel, wherein the viewing angle switching panel is disposed on a light-emitting side of the liquid crystal display panel; and the viewing angle switching panel 5comprises: a first substrate and a second substrate; a dye liquid crystal layer disposed between the first substrate and the second substrate; and a drive electrode layer disposed on a side of the first substrate and/or a side of the second substrate facing the dye liquid crystal layer, wherein the drive electrode layer comprises a 10plurality of drive electrodes arranged sequentially along a first direction, an interval of a preset length is set between two adjacent ones of the plurality of drive electrodes, and the first direction is parallel to a light-emitting surface of the switchable viewing angle display module; wherein the switchable viewing angle display module further comprises a driver circuit.
The prior art in combination with the limitations above does not teach the driver circuit comprising a control bus and a plurality of electrical device 15combinations, each of the plurality of electrical device combinations comprises a first electrical device and a second electrical device, and the control bus is electrically connected to a control signal port; in each of the plurality of electrical device combinations, a first terminal of the first electrical device is electrically connected to the control bus, a second terminal of the first electrical device is electrically connected to a first terminal of the second electrical device, and a 20second terminal of the second electrical device is electrically connected to a common signal port; in each of the plurality of electrical device combinations, first terminals of second electrical devices are also electrically connected to the plurality of drive electrodes arranged sequentially along the first direction in a one-to-one correspondence; and among a plurality of electrical device combinations corresponding to the plurality of drive electrodes arranged sequentially 25along the first direction, resistance ratios of first electrical devices to second electrical devices decrease sequentially; or the driver circuit comprises a control bus and a plurality of third electrical devices, the plurality of third electrical devices are sequentially connected in series with the control bus, the plurality of drive electrodes arranged sequentially along the first direction are electrically connected to 30the control bus respectively, and connection nodes of the plurality of drive electrodes and the control bus and the plurality of third electrical devices are sequentially and alternately arranged.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871